Citation Nr: 1722923	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1995 to September 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Additionally, the issue of entitlement to service connection for an acquired psychiatric disorder, characterized as entitlement to service connection for depression secondary to service-connected disability, was addressed in the January 2009 statement of the case, issued in February 2009, and the Veteran perfected an appeal thereafter.  However, by a January 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for depression.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Although the Veteran was previously represented by David L. Huffman, Attorney, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  In March 2015, the AOJ sent the Veteran a letter informing him of these developments and of his option to retain new representation.  The Veteran has not responded.  As such, the Veteran is unrepresented.  

In April 2017, the Veteran did not sign but appears to have electronically submitted, Disabled Veterans Application for Vocational Rehabilitation, VA Form 28-1900, but such has not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability and entitlement to TDIU, are remanded for additional development.  In this regard, in his March 2009 VA Form 9, substantive appeal, the Veteran specifically requested a Travel Board hearing before a Veterans Law Judge.  Although the Veteran was afforded a hearing before a Decision Review Officer in June 2009, a review of the record does not reflect that a Board hearing has been scheduled or that the hearing request has been withdrawn. 

Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony at a Travel Board hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  A remand is required in order to afford the appellant his clearly requested Travel Board hearing.  38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with the docket number of his appeal for the issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability and entitlement to TDIU.  Ensure that notice of the hearing is sent to the Veteran's current address and includes notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

